Case 18-31429-KLP      Doc 1183     Filed 02/11/19 Entered 02/11/19 16:15:01       Desc Main
                                  Document      Page 1 of 16


                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

    In re:                                           Chapter 11

    Toys “R” Us Property Company I,                  Case No. 18-31429-KLP
     LLC, et al.,                                    Jointly Administered
                      Debtors.


                              MEMORANDUM OPINION

             Before the Court is the objection of Market Plaza Limited Partnership

    (Market Plaza) to the Propco I Debtors’1 proposed assumption and

    assignment of a lease with Market Plaza (the “Objection”). Market Plaza

    objects to the Propco I Debtors’ proposed assignment of the lease to Ollie’s

    Bargain Outlet. The Court conducted an evidentiary hearing on the

    Objection on December 11, 2018. At the conclusion of the hearing, the Court

    took the matter under advisement. Following are the Court’s findings of fact

    and conclusions of law as required by Rule 7052 of the Federal Rules of

    Bankruptcy Procedure, Fed. R. Bankr. P. 7052.

                         Factual and Procedural Background

             The parties stipulated to certain undisputed facts and exhibits (the

    “Stipulations”)2 that include the following procedural history. On March 20,


    1 An order was entered on April 24, 2018, directing the procedural consolidation and
    joint administration only of the chapter 11 cases of: Toys “R” Us Property Company
    I, LLC, Case No. 18-31429-KLP; MAP Real Estate, LLC, Case No. 18-31430-KLP;
    TRU 2005 RE I, LLC, Case No. 18-31431-KLP TRU 2005 RE II Trust, Case No. 18-
    31432-KLP; Wayne Real Estate Company, LLC, Case No. 18-31433-KLP, and
    Wayne Real Estate Holding Company, LLC, Case No. 18-31428-KLP (hereinafter
    jointly referred to as the “Propco I Debtors”). Dkt. 94.
    2 Dkt. 883.
Case 18-31429-KLP      Doc 1183     Filed 02/11/19 Entered 02/11/19 16:15:01   Desc Main
                                  Document      Page 2 of 16


    2018, the Propco I Debtors filed their respective voluntary petitions for relief

    under Chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532, in the

    United States Bankruptcy Court for the Eastern District of Virginia. The

    Court ordered the joint administration of the Propco I Debtors’ Chapter 11

    cases on April 24, 2018.

             On August 24, 2018, the Propco I Debtors filed the “Motion for Entry of

    an Order (I) Establishing Bidding Procedures for the Propco I Leases, (II)

    Approving the Sale of the Propco I Leases, and (III) Granting Related Relief"

    (the “Bidding Procedures Motion”),3 which requested that the Court approve

    the bidding procedures set forth therein (the “Bidding Procedures”). On

    September 13, 2018, the Court entered the “Order (I) Establishing Bidding

    Procedures for the Propco I Leases and (II) Granting Related Relief” (the

    “Bidding Procedures Order).4 The Bidding Procedures Order approved the

    Bidding Procedures in their entirety and permitted the Propco I Debtors to

    hold an auction (the “Auction”) of several commercial leases (the “Propco I

    Leases”), with the Auction to be conducted on September 27, 2018.

             Market Plaza, the objecting landlord, is an Arkansas limited

    partnership that serves as the landlord for a total of thirteen tenants who

    lease certain real property (the “Shopping Center”) located in North Little

    Rock, Arkansas. The parties agree that the Shopping Center constitutes a

    “shopping center” as that term is used in § 365(b)(3) of the Bankruptcy Code,


    3   Dkt. 455.
    4   Dkt. 519.


                                             2
Case 18-31429-KLP     Doc 1183     Filed 02/11/19 Entered 02/11/19 16:15:01       Desc Main
                                 Document      Page 3 of 16


    11 U.S.C. § 365(b)(3).5 There are twelve permanent tenants and one seasonal

    tenant (Spirit Halloween) occupying the Shopping Center: (1) Toys “R” Us; (2)

    S&W Western Wear; (3) Men’s Wearhouse; (4) Jason’s Deli; (5) Petco; (6)

    Leslie’s Poolmart; (7) Best Buy (“Best Buy”); (8) Springhill Wine & Liquor; (9)

    Paul Mitchell; (10) Work Wear Boots; (11) Big Lots (“Big Lots”); (12) G4L; and

    (13) a seasonal tenant (collectively, the “Tenants). Out of all of the Tenants,

    Toys “R” Us has been leasing from Market Plaza in the Shopping Center for

    the longest amount of time.

           General Properties, Inc. and Handy Dan Home Improvement Centers,

    Inc., predecessors in interest to Market Plaza and Toys,6 respectively, entered

    into the lease for the space housing the Toys “R” Us store on July 25, 1980

    (the “Toys Lease”).7 The Propco I Debtors identify the space that is the

    subject of the Toys Lease as Store No. 7818 (the “Toys Premises”). The

    parties have stipulated that the Toys Lease is considered a Propco I Lease

    and that the Toys Lease is a “lease of real property” as that term is used in

    § 365(b)(3).

           On September 25, 2018, the Propco I Debtors filed a “Notice of

    Qualified Bidders,” stating, among other things, that Scandinavian Designs,

    5 All subsequent references to § 365 and any subpart thereof are to 11 U.S.C. § 365.
    6 While the Toys Lease was initially executed in 1980, it has been amended multiple
    times. The “Seventh Amendment to Lease” was executed on April 20, 2010, and
    appears to be the most recent amendment. The signatories to the Seventh
    Amendment were Market Plaza and TRU 2005 RE I, LLC, one of the Propco I
    Debtors. The Court refers to the various non-landlord signatories (other than Handy
    Dan Home Improvement Centers, Inc., and its successors and assigns) to the Toys
    Lease as “Toys.”
    7 The Stipulations mistakenly state July 25, 2018, as the date of the Toys Lease.




                                             3
Case 18-31429-KLP      Doc 1183     Filed 02/11/19 Entered 02/11/19 16:15:01   Desc Main
                                  Document      Page 4 of 16


    Inc., was the qualified bidder for the Toys Premises.8 On September 27,

    pursuant to the Bidding Procedures Order, the Propco I Debtors conducted

    the Auction with respect to certain Propco I Leases, including the Toys Lease.

    On September 28, the Propco I Debtors filed their “Notice of Successful and

    Backup Bidder with Respect to the Auction of Certain of the Propco I Debtors’

    Leases.” That notice stated that Ollie’s Bargain Outlet, Inc. (“Ollie’s”) was

    the successful bidder for the Toys Lease. Ollie’s successful bid was listed at

    $300,000, and the cure amount was listed at $36,571.31. There was no

    backup bidder listed.9 Market Plaza timely filed the Objection on October 5,

    2018.

                      Analysis and Additional Factual Findings

                                   Positions of the parties

             Market Plaza claims that assignment of the Toys Lease to Ollie’s is

    impermissible because the Propco I Debtors cannot provide adequate

    assurance of future performance as required by § 365(b)(3) and § 365(f)(2) of

    the Bankruptcy Code. Market Plaza asserts that there is an intended tenant

    mix at the Shopping Center that caters to the needs of higher-income

    customers. According to Market Plaza, the Toys Lease first established this

    tenant mix by including lease restrictions forbidding certain types of tenants.

    Market Plaza urges that while the Toys Lease is the first, and most notable,

    of its tenant leases to include such restrictions, additional use and exclusivity


    8   Dkt. 553.
    9   Dkt. 579.


                                              4
Case 18-31429-KLP     Doc 1183     Filed 02/11/19 Entered 02/11/19 16:15:01      Desc Main
                                 Document      Page 5 of 16


    provisions in the leases of other Tenants further establish the intended

    tenant mix and master plan for the Shopping Center’s development.10 It

    contends that an assignment to Ollie’s would contravene these use

    restrictions and disrupt the tenant mix, in violation of § 365(b)(3)(D). Market

    Plaza also maintains that Ollie’s intended use of the premises would breach

    use restrictions contained in the Toys Lease and the leases of other Tenants,

    in violation of § 365(b)(3)(C).

           The Propco I Debtors have responded to the Objection by pointing out

    that the Toys Lease predates all the other Tenants’ leases and arguing that

    they cannot be bound by provisions contained in other leases to which they

    did not agree. They add that there is no language in the Toys Lease

    regarding an intended tenant mix and no master agreement for the Shopping

    Center that would evidence one. The Propco I Debtors maintain that Market

    Plaza has not established that an intended tenant mix exists and, even if the

    Court were to find that one does exists, the addition of Ollie’s as a tenant

    would not disrupt it. Accordingly, the Propco I Debtors dispute the assertion

    that § 365(b)(3)(C) and § 365(b)(3)(D) prohibit the assignment. They also

    point out that if the assignment is not approved, they will lose the $300,000

    bid by Ollie’s for the Toys Lease because there is no backup bidder.11




    10 See Market Plaza’s Proposed Findings of Facts and Conclusions of Law (Dkt. 927,
    at 7-8).
    11 Dkt. 579. Market Plaza did not bid at the Auction. Tr. 47:22-25.




                                             5
Case 18-31429-KLP    Doc 1183     Filed 02/11/19 Entered 02/11/19 16:15:01       Desc Main
                                Document      Page 6 of 16


                                      Jurisdiction

          This Court has subject matter jurisdiction pursuant to 28 U.S.C.

    §§ 157(a) and 1334(b) and the general order of reference for the U.S. District

    Court for the Eastern District of Virginia dated August 15, 1984. This is a

    core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (N) and (O).

                                  Section 365(b)(3)(C)

          A party wishing to assign a lease must provide adequate assurance of

    future performance of such lease. 11 U.S.C. § 365(f)(2). Section 365(b)(3)(C)

    specifies that adequate assurance of future performance for a lease of real

    property in a shopping center must include assurance that the “assumption

    or assignment of such lease is subject to all the provisions thereof, including

    (but not limited to) provisions such as a radius, location, use, or exclusivity

    provision, and will not breach any such provision contained in any other

    lease, financing agreement, or master agreement relating to such shopping

    center.” The Fourth Circuit has held that § 365(b)(3)(C) generally “requires

    the assignee of a shopping center lease to honor a clause restricting the use of

    the premises.” Trak Auto Corp. v. West Town Ctr. LLC (In re Trak Auto

    Corp.), 367 F.3d. 237, 243 (4th Cir. 2004). However, the Fourth Circuit also

    stated that the purpose of § 365(b)(3)(C) “is to preserve the landlord’s

    bargained-for protections with respect to premises use and other matters that

    are spelled out in the lease with the debtor-tenant.” Id. at 244 (emphasis

    added). In Trak, the Fourth Circuit emphasized that it is the lease between




                                            6
Case 18-31429-KLP     Doc 1183     Filed 02/11/19 Entered 02/11/19 16:15:01        Desc Main
                                 Document      Page 7 of 16


    lessor and the debtor that establishes these “bargained-for protections.”12 See

    also Brea Union Plaza, I, LLC v. Toys “R” Us, Inc., No. 3:18cv419, 2018 WL

    3543056, at *3. (E.D. Va. July 23, 2018).

           Market Plaza claims that the Propco I Debtors cannot offer adequate

    assurance of future performance because Ollie’s intended use of the premises

    would violate use restrictions contained in the Toys Lease, the lease of Big

    Lots (the “Big Lots Lease”), the lease of Best Buy (the “Best Buy Lease”), and

    the leases of other Tenants. Essentially, Market Plaza seeks to have the

    Court find that Ollie’s must adhere not only to the restrictions contained in

    the Toys Lease but also those included in leases executed by other Tenants

    after the execution of the Toys Lease.

           The Toys Lease. The Toys Lease provides that it may be assigned

    without the consent of the landlord.13 Paragraph 3.1 of the rider to the Toys

    Lease prohibits the Toys Premises from being used for purposes of conducting




    12 In Trak Auto Corp. v. West Town Ctr. LLC (In re Trak Auto Corp.), 367 F.3d. 237,
    244 (4th Cir. 2004), the court cited In re Ames Dep’t Stores, Inc., 121 B.R. 160, 165
    n.4 (Bankr. S.D.N.Y. 1990), which pointed out the 1984 amendments to § 365. It
    analyzed that “[t]he purpose of the amendments was to ensure the lessor and other
    tenants [maintain] the benefit of the original bargain with the debtor. This
    legislative history clearly shows that Congress intended Section 365(b)(3) to
    preserve a landlord's bargained-for protections expressed in the terms of the lease
    and related agreements.” Id. (internal citation omitted) (emphasis in original). The
    court further voiced concern that Section 365(b)(3) could “be transformed from a
    shield protecting a landlord's pre-bankruptcy rights into a sword allowing a landlord
    to create unilaterally various contractual provisions, i.e., a use clause, where none
    existed prior to bankruptcy.” Id.
    13 Market Plaza Ex. 10, at 11.




                                              7
Case 18-31429-KLP     Doc 1183     Filed 02/11/19 Entered 02/11/19 16:15:01          Desc Main
                                 Document      Page 8 of 16


    the business of a bowling alley, discotheque, night club, theatre, or skating

    rink.14 Ollie’s does not intend to engage in one of these prohibited businesses.

           The Toys Lease was amended in April of 1988, apparently in

    anticipation of its assignment to Toys. At that time, language was included

    to maintain Toys generally as the Shopping Center’s exclusive seller of toys

    and children’s clothing.15

           Beginning with the Third Amendment to the Toys Lease in November

    of 1999, additional language was added to the Toys Lease, prohibiting

    Market Plaza from permitting any other premises in the shopping center to

    be used for certain purposes including “a store conducting sales of closeout,

    bankruptcy, fire, damaged, or floor sample merchandise . . . .”16 Market

    Plaza argues that the proposed assignment to Ollie’s would violate these use

    restrictions. This argument fails.

           The restrictions contained in the Third Amendment are applicable only

    to other premises in the Shopping Center, not the Toys Premises.17 As the

    Fourth Circuit held in Trak Auto, § 365(b)(3)(C) requires an assignee to honor

    clauses in the lease restricting the use of “the premises” and preserves the

    landlord’s protections with respect to “premises use.” 367 F.3d. at 243-44.

    The operation of an Ollie’s store will not violate any restrictions in the Toys


    14 Id. at 16. This prohibition also applies to assignees of the tenant. Id. at 32.
    15 Id. at 55. This exclusivity provision applies only so long as Toys “R” Us and/or
    Kids “R” Us uses the Toys Premises as a toy store or children’s clothing store. Id. at
    64.
    16 Id. at 66.
    17 Id. at 65-66.




                                              8
Case 18-31429-KLP    Doc 1183     Filed 02/11/19 Entered 02/11/19 16:15:01       Desc Main
                                Document      Page 9 of 16


    Lease governing the use of the Toys Premises, the location where Ollie’s

    would be conducting business.

          Moreover, there is no indication in the Toys Lease that the language

    cited by Market Plaza to support its claim that Ollie’s proposed use of the

    Toys Premises is prohibited was meant to implement a master plan to

    preserve a certain tenant mix for the Shopping Center, nor has Market Plaza

    presented extraneous evidence that this was the intent of the language. The

    intended purpose of these additional use restrictions was to accommodate

    Toys. This is evident from the history of dealings between Market Plaza and

    Toys, beginning with the original lease dated July 25, 1980, and culminating

    with the Seventh Amendment dated April 20, 2010,18 as documented by the

    only evidence in the record, the Toys Lease and its amendments.

          The Toys Lease was amended numerous times to permit Market Plaza

    to lease other locations in the Shopping Center to tenants whose use may

    have violated restrictions designed to protect the Toys business model. On

    these occasions, Toys typically extracted concessions from Market Plaza,

    including additional or modified restrictions.19 There is no language in the

    amendments suggesting that any of the restrictions added to the Toys Lease

    were intended to implement a master plan for the Shopping Center or were

    18 The Seventh Amendment to the Toys Lease permitted Market Plaza to lease a
    portion of the Shopping Center to Big Lots, a discount retailer whose use is
    essentially the same as Ollie’s intended use. Market Plaza Ex. 10, at 106.
    19 For example, the Fifth Amendment to the Toys Lease, dated March 5, 2004,

    provided that Market Plaza would pay $25,000 to Toys in exchange for a waiver of
    the use restrictions to enable Market Plaza to secure Best Buy as a tenant. Market
    Plaza Ex. 10, at 84.


                                             9
Case 18-31429-KLP     Doc 1183 Filed 02/11/19 Entered 02/11/19 16:15:01            Desc Main
                              Document    Page 10 of 16


    meant to secure additional bargained-for protections that would achieve or

    maintain a particular tenant mix. Rather, their purpose was to grant the

    landlord waivers from use restrictions benefitting only Toys; Market Plaza

    obtained the waivers from Toys in order to add tenants whose use of the

    Shopping Center was at odds with those restrictions.20

           Ollie’s intended use of the Toys Premises does not violate the

    provisions of the Toys Lease cited by Market Plaza, which addressed only the

    use of other premises in the Shopping Center and not the Toys Premises.

    The use restrictions contained in the Toys Lease were meant to protect Toys,

    not Market Plaza. The Court finds that § 365(b)(3)(C) does not prohibit an

    assignment of the Toys Lease to Ollie’s.

           The Big Lots Lease, the Best Buy Lease and other Leases. None

    of the leases of other Tenants, including the Big Lots Lease and Best Buy

    Lease, pre-date or otherwise are incorporated into the Toys Lease.

    Nevertheless, Market Plaza contends that under § 365(b)(3)(C), the Propco I

    Debtors are bound by the restrictions contained in these leases. This Court

    rejected the same argument in In re Toys “R” Us, Inc., 587 B.R. 304 (Bankr.

    E.D. Va. 2018), after concluding that the intent of § 365(b)(3)(C) is not to

    provide landlords with contractual rights extracted from subsequent leases

    with other tenants but to preserve the landlord’s bargained-for protections.

    Id. at 309-10. The District Court affirmed this decision on appeal. Brea

    20Ms. De Saint Felix: “[T]oys “R” Us is the main one that we have in there, showing
    the type of other tenants they do not want in the center, that they feel will not be
    helpful to their - - to their particular product.” Tr. 32:21-24.


                                             10
Case 18-31429-KLP     Doc 1183 Filed 02/11/19 Entered 02/11/19 16:15:01             Desc Main
                              Document    Page 11 of 16


    Union Plaza, I, LLC v. Toys “R” Us, Inc., No. 3:18cv419, 2018 WL 3543056

    (E.D. Va. July 23, 2018). The instant case is not distinguishable from Brea.21

           The Big Lots Lease, the Best Buy Lease and the other Tenant leases

    are not subject to the requirements of § 365(b)(3)(C) because all of them were

    executed after the Toys Lease. Therefore, the Court finds that the leases of

    the other Tenants do not prohibit an assignment of the Toys Lease to Ollie’s

    pursuant to § 365(b)(3)(C).

                                    Section 365(b)(3)(D)

           Section 365(b)(3)(D) of the Bankruptcy Code provides that “adequate

    assurance of future performance of a lease of real property in a shopping

    center includes adequate assurance . . . that assumption or assignment of


    21The Big Lots restriction includes an exception for “tenants open and operating for
    business in the Shopping Center as of the date of this Lease (or their assignees
    under those leases existing as of the date hereof).” Market Plaza Ex. 2, at 8. The
    parties offer different interpretations of this language, with the Propco I Debtors
    asserting that the language “existing as of the date hereof” refers to “leases” rather
    than “assignees.” Under the Propco I Debtors’ interpretation, they would be exempt
    from the restriction. Even though the Propco I Debtors are not a party to the Big
    Lots Lease, their interpretation is consistent with the parties’ understanding as set
    forth in the Toys Lease. The Letter Agreement between Market Plaza and Best
    Buy, which is incorporated into the Fifth Amendment to the Toys Lease dated
    March 5, 2004, includes the following:
             In the event that Landlord and Best Buy enter into the Best Buy
             Lease, notwithstanding anything in the Best Buy Lease to the
             contrary, for so long as the Toys Lease remains in force and effect
             (including any and all renewals or extensions thereof), any
             exclusives in the Best Buy Lease which would prohibit the sale,
             rental or service of any products will not apply to the premises
             being leased under the Toys Lease (“Toys Premises”), because the
             Toys Lease is prior to, and is not subject to, the Best Buy Lease and
             any exclusives therein.
    Market Plaza Ex. 10, at 99 (emphasis added). One must conclude from this
    provision that the parties generally agree that the Propco I Debtors are not
    subject to use restrictions contained in leases between Market Plaza and
    other tenants that were entered into subsequent to the Toys Lease.


                                              11
Case 18-31429-KLP     Doc 1183 Filed 02/11/19 Entered 02/11/19 16:15:01             Desc Main
                              Document    Page 12 of 16


    such lease will not disrupt any tenant mix or balance in such shopping

    center.” Market Plaza contends that the Propco I Debtors cannot offer

    adequate assurance of future performance because Ollie’s tenancy would

    disrupt the tenant mix or balance in the Shopping Center. Much of the

    evidence presented by Market Plaza was intended to demonstrate that it had

    carefully developed a tenant mix that would draw upper-income shoppers to

    the Shopping Center and that the inclusion of a discount retailer such as

    Ollie’s would interfere with the synergetic relationship between existing,

    high-end tenants.22

           In order to invoke the protection of § 365(b)(3)(D), a lessor must

    establish that there was an intended tenant mix and that the mix was part of

    the bargained-for-exchange of the debtor’s and other tenants’ leases. Lasalle

    Nat'l Trust, N.A. v. Trak Auto Corp., 288 B.R. 114, 125 (E.D. Va. 2003), rev'd

    on other grounds, Trak Auto Corp. v. W. Town Ctr. LLC (In re Trak Auto

    Corp.), 367 F.3d 237 (4th Cir. 2004). Market Plaza’s evidence falls short of

    meeting this standard.

           Market Plaza points to use restrictions in the Toys Lease, as well as to

    language included in subsequent leases with other Tenants, as evidence of an

    intended tenant mix.23 None of the language in the Toys Lease, nor in the


    22 Ms. De Saint Felix: “If you have high-level, morely (sic) affluent customers and
    you put in a tenant that attracts a lower-income based tenant, then they are not
    going to be helping the other tenants.” Tr. 33:1-4.
    23 See Market Plaza Ex. 4, containing excerpts of language from other Tenants’

    leases. Some provisions contain only permitted uses, some contain exclusive use
    protections, and some refer to exhibits that are not included in the exhibit.


                                              12
Case 18-31429-KLP     Doc 1183 Filed 02/11/19 Entered 02/11/19 16:15:01                Desc Main
                              Document    Page 13 of 16


    leases entered into evidence, references an intended tenant mix or master

    plan for the Shopping Center. Instead, Market Plaza seeks to have the Court

    find an intended tenant mix by piecing together portions of various

    permitted, exclusive and restricted use provisions contained in the Tenants’

    leases as they existed on May 26, 2010.24 The Court should not be called

    upon to complete this jigsaw puzzle, particularly when some of the pieces are

    missing and the Court has not been provided with a picture of how the final

    product should appear. The burden is on Market Plaza to establish the

    existence of an intended tenant mix, and that requires more than simply

    demonstrating that it has provided each of its tenants with exclusivity

    protections.

           Similar to the purpose of this language in the Toys Lease, the use

    provisions contained in the Shopping Center’s other leases were meant to

    protect individual tenants from competition rather than establish a

    particular tenant mix. Best Buy and Big Lots, tenants now occupying the

    Shopping Center,25 are there because Market Plaza sought and obtained

    waivers of the restrictive use language contained in the Toys Lease. If the

    restrictions contained in the Toys Lease were intended to preserve a master

    plan or tenant mix, then Market Plaza presumably would have secured

    tenants that did not require a waiver from those restrictions. That it failed to



    24 Market Plaza’s Ex. 4 provides excerpts of lease provisions from ten different
    Tenants, as those leases existed as of May 26, 2010.
    25 Market Plaza identifies Best Buy as an anchor tenant. Dkt. 927, at 10.




                                              13
Case 18-31429-KLP      Doc 1183 Filed 02/11/19 Entered 02/11/19 16:15:01              Desc Main
                               Document    Page 14 of 16


    do so undermines its claim that the Toys Lease is the foundation of the

    intended tenant mix.

           Market Plaza’s claim that its tenant mix is based on maintaining an

    “upscale shopping center” is also undermined by its actions. Big Lots, like

    Ollie’s, is a discount retailer.26 Market Plaza did not lease space to Big Lots

    because it would attract an affluent customer base but rather, by its own

    admission, because it wanted to fill the space.27 Market Plaza now seeks to

    impose a tenant mix upon the Propco I Debtors that was not negotiated with

    the parties to the Toys Lease and one that it has not imposed upon itself.

           The fact that Market Plaza is articulating and seeking to enforce an

    intended mix and balance only now, when Market Plaza stands to gain

    financially, leads the Court to conclude that Market Plaza is driven primarily

    by the immediate goal of recovering the value of an under-market lease

    rather than by its commitment to a tenant mix and balance.28 The Court

    finds that Market Plaza has failed to establish that it has a tenant mix that


    26 Declaration of Gerald R. Altland, ¶ 4. (Dkt. 874); Tr. 36, 9-10; Tr. 51:3-8; Dkt. 927,
    at 10.
    27 Ms. De Saint Felix: “We tried to lease this space ourself (sic); could not find a

    suitable tenant. We also then listed the property . . . . The only person they could
    come up with was Big Lots. It was the only one that would take the space. . . . So we
    had to do something for the financial part of the center, to get someone in there.” Tr.
    36:15–37:2.
    28 Market Plaza has expressed concern that an assignment of the Toys Lease to

    Ollie’s may prompt Big Lots to take action or Best Buy to consider not renewing its
    lease. Notwithstanding the designation of Ollie’s as a prohibited competitor, the
    language in the Big Lots Lease does not appear to apply to an assignment of an
    existing lease. See fn. 22, supra. (For the avoidance of doubt, the affidavit of Big
    Lots, Inc. Officer Timothy A. Johnson [Dkt. 891] has not been admitted into
    evidence.) Any concern about the potential future actions of Best Buy is speculative
    and immaterial.


                                               14
Case 18-31429-KLP    Doc 1183 Filed 02/11/19 Entered 02/11/19 16:15:01        Desc Main
                             Document    Page 15 of 16


    will be disrupted by an assignment to Ollie’s, most certainly not one that was

    part of a bargained-for-exchange between the parties to the Toys Lease. See

    In re Toys “R” Us, Inc., 587 B.R. at 310 (citing In re Ames Department Stores,

    Inc., 121 B.R. 160, 165 (Bankr. S.D.N.Y. 1990) (Section 365(b)(3)(D) “must be

    interpreted to refer to contractual protections and not undefined notions of

    tenant mix.”). Therefore, Market Plaza is not entitled to the protection of

    §365(b)(3)(D).

                                     Conclusion

          The Propco I Debtors have provided adequate assurance of future

    performance of the Toys Lease by Ollie’s, including the adequate assurances

    required under § 365(b)(3)(C) and (D) of the Bankruptcy Code. The

    assignment will significantly benefit the creditors of the Propco I Debtors.

    Accordingly, Market Plaza’s objection to the assignment of the Toys Lease to

    Ollie’s will be overruled and the assignment will be approved.

          A separate order will be issued.

    Signed: February 11, 2019                      /s/ Keith L. Phillips
                                             United States Bankruptcy Judge

                              Entered on Docket: 2/11/19


    Copies:
    Jeremy S. Williams
    Kutak Rock LLP
    901 East Byrd Street, Suite 1000
    Richmond, VA 23219




                                          15
Case 18-31429-KLP    Doc 1183 Filed 02/11/19 Entered 02/11/19 16:15:01   Desc Main
                             Document    Page 16 of 16


    Joshua A. Sussberg, P.C.
    Kirkland & Ellis LLP
    601 Lexington Avenue
    New York, New York 10022

    Scott Lerner
    Kirkland & Ellis LLP
    300 North LaSalle
    Chicago, IL 60654

    Asif Attarwala
    Kirkland & Ellis LLP
    601 Lexington Avenue
    New York, New York 10022

    Robert S. Westermann
    Hirschler Fleischer, P.C.
    2100 East Cary Street
    Richmond, VA 23223

    Alexander R. Kalyniuk.
    Hirschler Fleischer, P.C.
    2100 East Cary Street
    Richmond, VA 23223




                                        16
